DETAILED ACTION
The instant application having Application No. 16/562,766 filed on 6 September 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 2-3, 11-12, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Litke et al. (U.S. 2016/0231944) (Hereinafter Litke) in view of Bonilla et al. (U.S. 2014/0149983) (Hereinafter Bonilla), further in view of Chandrasekaran, Karthik (U.S. 2015/0254103) (Hereinafter Chandrasekaran), and further in view of Vaghani, Satyam B. (U.S. 2009/0300302) (Hereinafter Vaghani).
As per claim 1, Litke discloses a method, comprising: 
generating a snapshot of a volume accessible to a source virtual machine managed by a source hypervisor (see for example Litke, this limitation is disclosed such that a snapshot is created based on a virtual disk, the virtual disk being based on a volume; paragraph [0009]. Hypervisors manage virtual machines and coordinate with the storage volumes; paragraph [0014]).
Litke does not explicitly teach modifying a header of a first virtual disk of the source virtual machine to be compatible with a destination virtual machine to create a modified header.
modifying a header of a first virtual disk of the source virtual machine to be compatible with a destination virtual machine to create a modified header (see for example Bonilla, this limitation is disclosed such that virtual disk descriptors (i.e. claimed “header”) are merged and replaced to become an updated version that is a new target [virtual] disk descriptor; paragraph [0383]. This updated version is a target virtual machine [disk] descriptor; paragraph [0047], Fig.37 and associated text); and
creating a second virtual disk for the destination virtual machine to comprise the modified header (see for example Bonilla, this limitation is disclosed such that when creating a virtual server instance, the disk for it is also created; paragraph [0141]. An updated target disk is created using the merged disk descriptor (i.e. “creating a second virtual disk for the destination virtual machine to comprise the modified header”); paragraph [0409]).
Litke in view of Bonilla is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke by modifying virtual disk descriptors (i.e. headers) as taught by Bonilla because it would enhance the teaching of Litke with an effective means of allowing re-use of virtual machine containers by simply replacing the virtual disk as opposed to creating entirely new containers each time (as suggested by Bonilla, see for example paragraph [0394]).
Although Litke in view of Bonilla discloses creating a second virtual disk for the destination virtual machine to comprise the modified header, Litke in view of Bonilla does not explicitly teach creating a second virtual disk for a destination virtual machine to comprise a pointer to content of a first virtual disk with a snapshot of a volume.
a second virtual disk for a destination virtual machine to comprise a pointer to content of a first virtual disk with a snapshot of a volume (see for example Chandrasekaran, this limitation is disclosed such that as part of migrating from a source host system to a destination host system wherein the VM is associated with a source virtual disk (i.e. first virtual disk), a shell directory is created which includes a symbolic link (pointer) to the source VMDK for the destination; Abstract).
Litke in view of Bonilla is analogous art with Chandrasekaran because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke in view of Bonilla by using symbolic links to a source virtual disk as taught by Chandrasekarn because it would enhance the teaching of Litke in view of Bonilla with an effective means of migrating to a destination host with transferring a source virtual disk between the host systems (as suggested by Chandrasekaran, see for example Abstract).
Although Litke in view of Bonilla, further in view of Chandrasekaran discloses creating a second virtual disk for a destination virtual machine to comprise a modified header and a pointer to content of a first virtual disk with a snapshot of a volume, Litke in view of Bonilla, further in view of Chandrasekaran does not explicitly teach that a destination file path is modified to be in a format compatible with a destination virtual machine and a destination hypervisor based upon configuration information identified by querying a storage mapping using the destination file path.
However, Vaghani discloses that a destination file path is modified to be in a format compatible with a destination virtual machine and a destination hypervisor based upon configuration information identified by querying a storage mapping using the destination file path (see for example Vaghani, this limitation is disclosed such that there is a conversion of a storage system into file system operations that are understood by a virtual machine, managed by a VMM (i.e. destination virtual machine and destination hypervisor), file system; paragraph [0036]. Extent maps are used to resolve virtual disk files systems with respect to LUN blocks; paragraph [0040]. When a clone of a virtual disk to a virtual disk of another storage system is executed, a mapping of LUN blocks is used (i.e. querying a storage mapping using a destination file path); paragraph [0051]).
Litke in view of Bonilla, further in view of Chandrasekaran is analogous art with Vaghani because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke in view of Bonilla, further in view of Chandresekaran by using extent mapping as taught by Vaghani because it would enhance the teaching of Litke in view of Bonilla, further in view of Chandrasekaran with an effective means of improving efficiency of initialization of virtual disks (as suggested by Vaghani, see for example paragraph [0051]).
Regarding claim 10, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 18, it is a device claim having similar limitations cited in claim 1.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 4-6, 8, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Litke (U.S. 2016/0231944) in view of Bonilla (U.S. 2014/0149983), further in view of  as applied to claim 10 above, and further in view of Uriel, Han (U.S. 2016/0378676) (Hereinafter Uriel).
As per claim 4, Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach updating a storage mapping in real-time based upon detected changes to storage locations assigned to a destination virtual machine. 
However, Uriel discloses updating a storage mapping in real-time based upon detected changes to storage locations assigned to a destination virtual machine (see for example Uriel, this limitation is disclosed such that during migration to a new topology, a storage manager creates for a virtual machine an alternate path location in real-time, and then updates the alternate locations database to record the new path locations, thereby mapping path locations to a newly created VHD (virtual disk); paragraph [0050]).
Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani is analogous art with Uriel because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke in view of Bonilla, further in view of Chandresekaran, further in view of Vaghani by updating storage mapping as taught by Uriel because it would enhance the teaching of Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani with an effective means of linking additional virtual disks to one another and/or existing virtual disks to create original overall functionality (as suggested by Uriel, see for example paragraph [0050]).

However Uriel discloses the limitation wherein the destination file path is modified to create a modified destination file path (see for example Uriel, this limitation is disclosed such that at a migration location a virtual disk created by a VM implements functionality from an original path location using an updated alternate path location; paragraph [0050]).
Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani is analogous art with Uriel because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke in view of Bonilla, further in view of Chandresekaran, further in view of Vaghani by updating storage mapping as taught by Uriel because it would enhance the teaching of Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani with an effective means of linking additional virtual disks to one another and/or existing virtual disks to create original overall functionality (as suggested by Uriel, see for example paragraph [0050]).
As per claim 6, Litke in view of Bonilla, further in view of Chandresekaran, further in view of Vaghani, further in view of Uriel discloses the method of claim 5, comprising: indicating a location of the first virtual disk to the destination virtual machine using the modified destination file path (see for example Uriel, this limitation is disclosed such that the updated alternate path location is recording in a locations database, mapping the path location to VHDs (virtual disks); paragraph [0050]).

However, Uriel discloses the limitation wherein a first virtual disk comprises first data of a source virtual machine that is migrated to a location corresponding to the destination file path (see for example Uriel, this limitation is disclosed such that that at a migration location a virtual disk created by a VM implements functionality from an original path location using an updated alternate path location; paragraph [0050]).
Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani is analogous art with Uriel because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke in view of Bonilla, further in view of Chandresekaran, further in view of Vaghani by updating storage mapping as taught by Uriel because it would enhance the teaching of Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani with an effective means of linking additional virtual disks to one another and/or existing virtual disks to create original overall functionality (as suggested by Uriel, see for example paragraph [0050]).
Regarding claim 13, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 14, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 5.

Regarding claim 17, it is a medium claim having similar limitations cited in claim 8.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 8.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Litke (U.S. 2016/0231944) in view of Bonilla (U.S. 2014/0149983), further in view of Chandrasekaran (U.S. 2015/0254103), further in view of Vaghani (U.S. 2009/0300302) as applied to claims 1 and 10 above, respectively, and further in view of Golosovker et al. (U.S. 2009/0265706) (Hereinafter Golosovker).
As per claim 7, Bonilla, further in view of Chandresekaran, further in view of Vaghani discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein the destination file path is a canonical file path format of a storage system hosting the volume.
However, Golosovker discloses the limitation wherein the destination file path is a canonical file path format of a storage system hosting the volume (see for example Golosovker, this limitation is disclosed such that computing machine file system migration occurs, wherein the source machine is a virtual machine, physical machine, or virtual machine image (snapshot or backup of the source file system volume) with a locally attached disk file system, and the target/destination machine is similarly a virtual machine or physical machine with either locally or remotely attached file system. The full contents of the file system is migrated as a volume snapshot image from the source VM to the target VM and converted into the native file-system format of the target VM; paragraphs [0016], [0032]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Litke in view of Bonilla, further in view of Chandresekaran, further in view of Vaghani by converting file-system format as taught by Golosovker because it would enhance the teaching of Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani with an effective means of creating a fully functional target VM (as suggested by Golosovker, see for example paragraph [0032]).
Regarding claim 16, it is a medium claim having similar limitations cited in claim 7.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Litke (U.S. 2016/0231944) in view of Bonilla (U.S. 2014/0149983), further in view of Chandrasekaran (U.S. 2015/0254103), further in view of Vaghani (U.S. 2009/0300302) as applied to claim 8 above, and further in view of St. Laurent et al. (U.S. 2015/0058382) (Hereinafter St. Laurent).
As per claim 9, Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani discloses the method of claim 8 (see rejection of claim 8 above), but does not explicitly teach converting first data into a hypervisor-agnostic data object.
However, St. Laurent discloses converting first data into a hypervisor-agnostic data object (see for example St. Laurent, this limitation is disclosed such that data elements of a hypervisor are characterized as hypervisor agnostic; paragraph [0123]).
Litke in view of Bonilla, further in view of Chandrasekaran, further in view of Vaghani is analogous art with St. Laurent because they are from the same field of endeavor, virtualization.
paragraphs [0122]-[0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Manley et al. (U.S. 2003/0182322) discloses that a pointer embodied in a name enables a qtree to be placed anywhere on a volume; paragraph [0139].
	Chen et al. (U.S. 7,076,509) discloses a method for restoring a virtual disk (vdisk) from a snapshot to an active file system of a storage system, comprising steps of creating a twin inode in the active file system, comparing a pointer associated with a snapshot inode; clm.31.
	Soran et al. (U.S. 2011/0078119) discloses a method of data fusion, comprising the steps of generating at least one virtual volume of disk space from a plurality of data storage devices; allocating the disk space of the at least one virtual volume; writing data to the allocated disk space; automatically generating a snapshot point-in-time-copy (PITC) for each of the at least one virtual volumes at predetermined time intervals, each snapshot PITC comprising a table of pointers to data pages, the pointers used to map the contents of the corresponding virtual volume as of the point in time the snapshot PITC was generated; and storing an address index of each clm.27.
Kotagiri et al. (U.S. 2013/0024722) discloses that a metadata header of a virtual disk, that is the subject of replication, describes changes to the virtual disk; paragraph [0060]. The metadata entries themselves include fields and a size of the fields; paragraph [0061].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JONATHAN R LABUD/            Examiner, Art Unit 2196